               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                            Plaintiff,       )
                                             )
              vs.                            )          No. CR-14-292-2-C
                                             )          No. CIV-19-136-C
MICHAEL DESHAUN STILES,                      )
                                             )
                            Defendant.       )

                       MEMORANDUM OPINION AND ORDER

       Defendant filed a Motion pursuant to 28 U.S.C. § 2255 seeking to correct or modify

his sentence. Pursuant to Rule 4(b) of the Rules Governing Section 2255 proceedings, the

Court has reviewed Defendant’s request for relief under § 2255 and finds it is untimely.

Pursuant to 28 U.S.C. § 2255(f)(1), a motion must be filed within one year of final

judgment. Here, judgment was entered as to Defendant on July 1, 2016. Recognizing this

time bar, Defendant argues his Motion is timely pursuant to 28 U.S.C. § 2255(f)(3), which

provides that the one-year limitation period begins from “the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on collateral

review.” Defendant then directs the Court to Sessions v. Dimaya, --- U.S. ---, 138 S.Ct.

1204 (2018), arguing that case revived his right to purse his claim.

       The flaw in Defendant’s argument is that Dimaya has no applicability here. That

case held that § 16(b) of the Immigration and Nationality Act was unconstitutionally vague.

Id. at 1204. That statute played no role in Defendant’s conviction. Thus, Defendant has
failed to identify recognition of a new right within the limitations period. Therefore,

Defendant’s § 2255 Motion is untimely, and it will be dismissed.

      For the reasons set forth herein, Defendant’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Dkt. Nos. 241, 1)

is DENIED. A separate Judgment will issue.

      IT IS SO ORDERED this 16th day of April, 2019.




                                           2
